Notice of Pre-AIA  or AIA  Status

The pre sent application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on February 22, 2021 have been entered and considered. Claims 8, 11, 18 and 21 have been canceled. Claim 13 has been withdrawn from further consideration subject to restriction requirement. Claims 1, 2, 4 – 7, 9 - 10, 12 – 17, 19 – 20 and 22 are pending in this application. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Nilsson in view of Okamoto as detailed in Office Action dated December 23, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 – 7, 9, 12, 14 – 17, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. WO 2016/066620 A1 (Nilsson) in view of Okamoto US 2016/0244603 A1 (Okamoto) and further in view of Sunaga et al. JP 63178153 A (Sunaga). English abstract and Machine Translation of the Sunaga reference is relied upon herein.    

Considering claims 1, 3 – 9, 12, 14 – 17, 19 and 22, Nilsson teaches a polymer composition comprising a polyolefin and an inorganic filler; a power cable, preferably a direct current (DC) power cable, comprising a conductor which is surrounded at least by an inner semiconductive layer, an insulation layer and an outer semiconductive layer, where the insulation layer comprises the polymer composition [Derwent Abstract]. Further, Nilsson teaches that the inorganic filler comprises inorganic oxides, hydroxides, carbonates, nitrides, carbides, kaolin clay, talc, borates, alumina, titania or titanates, silica, silicates, zirconia, glass fibers, and/or glass particles. The inorganic oxide comprises silicon dioxide, magnesium oxide, titanium dioxide (all preferred) and/or zinc oxide [Derwent Abstract]. Furthermore, Nilsson teaches that the amount of polyolefin in 
Moreover, Nilsson does not specifically recognize that the surface of the inorganic filler is treated with aminosilyl having an amine group or aminosilane and a silyl having a hydrophobic group. However, Okamoto teaches a curable resin composition (I) of the first embodiment, which contains 0.5 to 30 parts by mass of fumed silica as an inorganic filler. [Abstract]. Further, Okamoto teaches at [0119] that the dry silica produced by the combustion method is called "fumed silica" and examples thereof include hydrophilic fumed silica the surface of which is untreated and hydrophobic fumed silica which is produced by chemically treating a silanol group part of hydrophilic fumed silica with silane or siloxane, and hydrophobic fumed silica is preferred in terms of the dispersibility in the epoxy resin (A). Thus, teaching that the inorganic filler is treated with aminosilyl having an amine group and a hydrophobic silyl having a hydrophobic group. Furthermore, Okamoto teaches at [0120] that examples of a surface treatment agent for hydrophobic fumed silica include silane coupling agents such as dimethyl dichlorosilane, (meth)acrylsilane, hexamethyldisilazane, octylsilane, hexadecylsilane, andnosilane, and methacrylsilane, octamethyltetracyclosiloxane, and polydimethylsiloxane. Hydrophobic fumed silica surface-treated with polydimethylsiloxane is preferred in terms of dispersion stability in the epoxy resin (A) 
Moreover, it appears that Nilsson in view of Okamoto is silent regarding treating the silica surface with an amino silyl compound. However, Sunaga teaches of filler-containing propylene polymer composition comprising melting, heating and kneading 0.1- 5 pts. of (A) a monomer of unsaturated carboxylic acids and their derivatives, 0.01 - 1 pt.wt. of (B) organic peroxide, 20 - 90 pts.wt. of (C) propylene polymer and 80-10 pts.wt. of (D) surface treated inorganic filler having the surface treated with organic silane compound having amino groups, wherein the preferred treated inorganic filler is mica. Further, Sunaga teaches that said polypropylene compositions have good physical properties. [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to surface treat with amino silyl compound the Nilsson-Okamoto’s inorganic filler when it is desired to improve the physical properties of the polyolefin-inorganic filler composition. 
    As to the claimed molar fraction of the silyl containing compounds in claim 1, and the ratio of nitrogen to carbon in claims 4 – 7, that   It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particular molar ratio % for the amino silyl compound. The selected molar ratio would be a result effective variable related to the final application of the polymeric composition. Further, the examiner submits that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the 
As to the value for the volume resistivity of a sheet of a resin composition, this is considered to be inherent to the composition suggested by the prior art. Support for said expectation is found in the use of same or similar components in proportions that overlap significantly. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. WO 2016/066620 A1 (Nilsson) in view of Okamoto US 2016/0244603 A1 (Okamoto) and further in view of Sunaga et al. JP 63178153 A (Sunaga) and Tanimoto et al. JP-2009070611 A (Tanimoto). English abstract of the Tanimoto and Sunaga references is relied upon herein. 

Considering claims 10 and 20, the combination Nilsson in view of Okamoto and Sunaga is relied as detailed in the rejection of claim 1. Further, said combination does not recognize that a polyethylene propylene rubber is dispersed or copolymerized with polyethylene or propylene. However, Tanimoto teaches a Polymeric composition for the manufacture of electric wire and cable used for high voltage electronic device, insulator, electron beam welding, electrical discharge machine, electrostatic coating and vacuum deposition machine. Said cable is characterized by having flexibility, in high yield. The insulator comprising the electric wire and cable has excellent insulator property. Further, 
As to the value for the volume resistivity of a sheet of a resin composition, this is considered to be inherent to the composition suggested by the prior art. Support for said expectation is found in the use of same or similar components in proportions that overlap significantly. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on February 22, 2021 have been entered and considered. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Nilsson in view of Okamoto as detailed in Office Action dated December 23, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on February 22, 2021 have been fully considered but they are found to be not persuasive for the following reasons. The examiner responds below to new arguments against the rejections of record. 
 
Applicant traverses the rejection over Nilsson in view of Okamato and Sunaga on the basis that Sunaga shows no more than that Applicants were not the first to surface treat an inorganic filler with an organic silane compound having amino groups. But to hold that it would have been obvious to surface treat an inorganic filler with an organic silane compound already comprising a hydrophobic silyl group having a hydrophobic group with another organic silane compound having amino groups "to improve the physical properties of the polyolefin-inorganic filler composition" is a non-sequitur. What physical properties is the Office referring to? Are they physical properties that would be of concern to Nilsson, whose material already has a surface-treated inorganic filler with an organic silane compound? Clearly, the only motivation to combine Sunaga with the other-applied prior art is the present disclosure as a guide.  

In response, the examiner submits that Sunaga discloses that in propylene containing compositions merely filling the inorganic filler into the propylene polymer cause s remarkable decrease in mechanical strength such as impact strength and tensile st rength, and further, the appearance of the injection molded article is poor, which can not be obtained in practical use. To solve these problems, a propylene polymer previously modified with an unsaturat ed carboxylic acid and an inorganic filler treated with an amino grou p-containing organic silane are blended with a propylene polymer, and t he mixture is heated and melted and kneaded to improve the adhesion between the matrix resin and the inorganic filler, and mechanical strength is improved.

Applicant further argues that Okamoto’s base resin is an epoxy resin, not a polyolefin resin; therefore, it follows that Okamoto cannot satisfy the inorganic filler amount feature in the claims. 

In response, the examiner submits that “It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results”. 

In response to applicant's arguments against the Nilsson, Okamoto and Sunaga references individually, the examiner submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 

Conclusion


16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




     /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786